Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in Registration Statements on Form S-8 (File Nos. 333-208985, 333-203109, 333-196764, 333-194383, 333-185998, 333-180461, 333-171981, 333-147334, 333-157041, and 333-164469) and Form S-3 (File Nos. 333-204998, 333-203735, 333-203112, 333-159917 and 333-180460) of NovaBay Pharmaceuticals, Inc. of our report dated March 3, 2016, relating to the consolidated financial statements of NovaBay Pharmaceuticals, Inc., which appears in this Annual Report on Form 10-K. /s/ OUM & CO. LLP San Francisco, California March 3, 2016
